DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    48
    387
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 08/30/2018, 11/14/2018 and 07/19/2021, are comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1, 2, 4, 6, 14, 21-22, 24, 45, 48, 61-62, 69, 71, 75 and 144 without traverse, in the reply filed on 07/19/2021 is acknowledged.    
In addition, applicants’ election of the following species:

    PNG
    media_image2.png
    365
    322
    media_image2.png
    Greyscale
, is also acknowledged. 
The above species reads on claims 1, 2, 4, 6, 14, 21-22, 24, 45, 48, 62, 69, 75 and 144. 
Claims 61, 71, 116, 126, 130 and 138 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1, 2, 4, 6, 14, 21-22, 24, 45, 48, 62, 69, 75 and 144 are examined on merits with respect to the elected groups or species, in this office action, and wherein the claims 1, 4 and 45 are independent claims. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim objections
Claim 1 is objected to because of the following informalities:  in the definition of Ar1, the phrase “Ar1 is selected from the group consisting of “ is duplicated and should be deleted.  Appropriate correction is required. 
Claims 4 and 45 are objected to because of the following informalities:  the “A method of functionalizing a thiol or a selenol” should be changed to “A method of functionalizing a thiol or a selenol in a compound, wherein the compound is”, because the thiol and/or selenol are limited to the recited compound. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 62 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 62 recites the Ar1 is covalently linked to the recited compounds or agents. However, the Ar1 is nothing but a fluorophore or recited agents etc. which is covalently binds to thiol groups of peptide accordingly to its independent claim, not to itself. So, if it is fluorophore or the recited moiety, then how it binds to itself? Therefore, claim is rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald et al (WO 2016/011107 A2).     
Claims are drawn to arylation of –SH or SeH groups in the peptides or proteins [viz., trastuzumab] with the recited reagent of formula (II), wherein the aromatic moiety Ar1 is a biotin group etc. 
For claim 1:
Buchwald et al teach the following functionalization of trastuzumab:

    PNG
    media_image3.png
    240
    569
    media_image3.png
    Greyscale
, wherein the star in the above conjugate is vandetanib [see Figure 13]. 
The differences between Buchwald et al and instant claims are as follows: 
(i) Buchwald et al silent on exemplifying applicants elected biotin group for Ar1 in the applicants’ formula (II). 
(ii) Buchwald et al also silent on exemplifying applicants elected triflate for X in the applicants’ formula (II). 
With regard to (i) of above, in the Buchwald et al teach exemplary species of S-arylated form of peptide 6 or P1 using the corresponding Pd(II) reagents, wherein Ar1 is biotin and vandetanib, fluorescein etc.[see Figure 8a and 8b; Example 15; claims 34-54]. 
So, Buchwald et al provided guidance for various types of Ar1 groups, such as these can be a fluorophores or therapeutic agents etc. and also shows the equivalence of biotin and vandetanib for peptide 6 and P1, and therefore it is obvious to use alternative Ar1 in the arylation of trastuzumab and arrive at instant claims with a reasonable expectation of success. 
With regard to (ii) of above, Buchwald et al in the preferred embodiment, where X is halide or triflate in the functionalizing a thiol in a biopolymer in the presence of 
    PNG
    media_image4.png
    72
    88
    media_image4.png
    Greyscale
 , 
For claim 2:
Buchwald et al teach Trastuzumab for biopolymer [see Fig. 13]. 
For claim 6:
Buchwald et al teach the following ligand (L) in their Pd(II) reagent:

    PNG
    media_image5.png
    88
    108
    media_image5.png
    Greyscale
[see page 15]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, arylation of peptides, Pd(II) reagent, and various groups for Ar1 and X etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to swap Ar1 or X groups can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
II. Claims 4, 14, 21-22, 24 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald et al (WO 2016/011107 A2).     
1 is a biotin group etc., and the solvent comprises water, and a polar protic, polar aprotic or a non-polar solvent.
For claim 4: 
Buchwald et al teach the following functionalization of trastuzumab:

    PNG
    media_image3.png
    240
    569
    media_image3.png
    Greyscale
, wherein the star in the above conjugate is vandetanib [see Figure 13]. 
	In the above scheme, the vandetanib binds to –SH groups in the middle of peptide and the flanking peptide sequence next it are nothing but antibody fragments, therefore which meets applicants elected groups for A1 and A2. 
Buchwald et al further teach that their method is practiced in the presence of a solvent, wherein solvent is polar protic, polar aprotic, non-polar etc. [see lines 6-7 in page 22; claims 1 and 32-33]. 
The differences between Buchwald et al and instant claims are as follows: 
(i) Buchwald et al silent on exemplifying applicants elected biotin group for Ar1 in the applicants’ formula (II). 
Buchwald et al also silent on exemplifying applicants elected triflate for X in the applicants’ formula (II). 
With regard to (i) of above, in the Buchwald et al teach exemplary species of S-arylated form of peptide 6 or P1 using the corresponding Pd(II) reagents, wherein Ar1 is biotin and vandetanib, fluorescein etc.[see Figure 8a and 8b; Example 15; claims 1-33]. 
So, Buchwald et al provided guidance for various types of Ar1 groups, such as these can be a fluorophores or therapeutic agents etc. and also shows the equivalence of biotin and vandetanib for peptide 6 and P1, and therefore it is obvious to use alternative Ar1 in the arylation of trastuzumab and arrive at instant claims with a reasonable expectation of success. 
With regard to (ii) of above, Buchwald et al in the preferred embodiment, where X is halide or triflate in the functionalizing a thiol in a biopolymer in the presence of 
    PNG
    media_image4.png
    72
    88
    media_image4.png
    Greyscale
 , where M is Pd(II) [See claims 1, 12, 28 and 30]. The recited groups for X is very small and therefore, triflate is alternatively useable group. 
For claim 14:
Buchwald et al teach Trastuzumab for the biopolymer, which reads applicants recited limiting reagent [see Fig. 13]. 
For claim 21:
Buchwald et al teach that the solvent is aqueous buffer [see claim 33].
For claim 22:
Buchwald et al further teach the step of contacting with compound III with thiol moiety of peptide, which is identical to applicants’ recited formula III, thereby forming a coupling product [see claim 1, 95 and 96].
For claim 24:
Buchwald et al teach Trastuzumab for the biopolymer [see Fig. 13]. 
For claim 144:
Buchwald et al teach the following ligand (L) in their Pd(II) reagent:

    PNG
    media_image5.png
    88
    108
    media_image5.png
    Greyscale
[see page 6]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, arylation of peptides, Pd(II) reagent, and various groups for Ar1 and X etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to swap Ar1 or X groups can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
III. Claims 45, 48, 62, 69 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald et al (WO 2016/011107 A2).     
1 is a biotin group etc. and the solvent is water. 
For claim 45: 
Buchwald et al teach the following functionalization of trastuzumab:

    PNG
    media_image3.png
    240
    569
    media_image3.png
    Greyscale
, wherein the star in the above conjugate is vandetanib [see Figure 13]. 
	In the above scheme, the vandetanib binds to –SH groups in the middle of peptide and the flanking peptide sequence next it are nothing but antibody fragments, therefore which meets applicants elected groups for A1 and A2. 
Buchwald et al further teach that their method is practiced in the presence water or aqueous buffer. [see lines 6-7 in page 22; claims 1 and 32-33]. 
The differences between Buchwald et al and instant claims are as follows: 
(i) Buchwald et al silent on exemplifying applicants elected biotin group for Ar1 in the applicants’ formula (II). 
(ii) Buchwald et al also silent on exemplifying applicants elected triflate for X in the applicants’ formula (II). 
Buchwald et al teach exemplary species of S-arylated form of peptide 6 or P1 using the corresponding Pd(II) reagents, wherein Ar1 is biotin and vandetanib, fluorescein etc.[see Figure 8a and 8b; Example 15; claims 1-33]. 
So, Buchwald et al provided guidance for various types of Ar1 groups, such as these can be a fluorophores or therapeutic agents etc. and also shows the equivalence of biotin and vandetanib for peptide 6 and P1, and therefore it is obvious to use alternative Ar1 in the arylation of trastuzumab and arrive at instant claims with a reasonable expectation of success. 
With regard to (ii) of above, Buchwald et al in the preferred embodiment, where X is halide or triflate in the functionalizing a thiol in a biopolymer in the presence of 
    PNG
    media_image4.png
    72
    88
    media_image4.png
    Greyscale
 , where M is Pd(II) [See claims 1, 12, 28 and 30]. The recited groups for X is very small and therefore, triflate is alternatively useable group. 
For claim 48:
Buchwald et al teach the following ligand (L), applicants elected group for L, in their Pd(II) reagent:

    PNG
    media_image5.png
    88
    108
    media_image5.png
    Greyscale
[see page 6]. 
For claim 62:
Buchwald et al teach that the Ar1 group is covalently linked to biomolecule [see Fig. 8a; claim 14].
For claim 69:
Buchwald et al teach the following group for Ar1:

    PNG
    media_image6.png
    91
    221
    media_image6.png
    Greyscale
[see Fig.8].
For claim 75:
Buchwald et al teach Trastuzumab for the biopolymer, which reads applicants recited limiting reagent [see Fig. 13]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, arylation of peptides, Pd(II) reagent, and various groups for Ar1 and X etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to swap Ar1 or X groups can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658